 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT

 2                                                               EASTERN DISTRICT OF WASHINGTON



 3                                                                Jan 31, 2020
                                                                      SEAN F. MCAVOY, CLERK
 4
 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 NOELLE C. JAMES, individually and as             No. 1:15-CV-03186-SAB
 9 Attorney in Fact for THEADA MARIE
10 GIBBINS, an Incapacitated Person,
11 KENNETH W. GIBBINS, PAMELA                       ORDER OF DISMISSAL
12 JONES, MERRY ANNE NORDBERG,
13 and KIM BAILEY,
14               Plaintiffs,
15               v.
16 UNITED STATES OF AMERICA
17               Defendants.
18
19        Before the Court is the parties’ Stipulation for Entry of Order of Dismissal,
20 ECF No. 36. The parties stipulate and request the Court dismiss this matter with
21 prejudice and without costs or attorney’s fees to any party. Pursuant to Fed. R. Civ.
22 P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
23 accept the stipulation and enter it into the record.
24        Accordingly, IT IS HEREBY ORDERED:
25        1. The parties’ Stipulation for Entry of Order of Dismissal, ECF No. 36, is
26 ACCEPTED and ENTERED into the record.
27        2. This matter is DISMISSED with prejudice and without costs or
28 attorney’s fees to any party.

     ORDER OF DISMISSAL * 1
 1        3. Any pending motions are dismissed as moot.
 2        4. The trial date and any remaining pretrial deadlines are stricken.
 3        IT IS SO ORDERED. The District Court Executive is hereby directed to
 4 file this Order, provide copies to counsel, and close this file.
 5        DATED this 31st day of January 2020.
 6
 7
 8
 9
10
11                                                    6WDQOH\$%DVWLDQ
12
                                                  8QLWHG6WDWHV'LVWULFW-XGJH
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL * 2
